Opinion by
Mr. Justice Williams,
This case turns on a single point. In 1894 John Derr and Lucy his wife became paupers, and an order was made by two justices of the peace removing them bo Anthony township, which was the place of the birth of John Derr. The overseers of that township alleged that since coming of full age John Derr had acquired a settlement in Turbut township by residence and payment of taxes for two consecutive years. The residence was not disputed, and the payment of taxes for the years 1887 and 1888 was clearly shown; but ib was contended that the payment of taxes for 1887 was made by one Deeter who had been a candidate for county office in 1887 and who paid the tax in May, 1888, in consideration of the fact that Derr had voted for him.
The finding of the learned judge is “ that one Deeter, a candidate for public office, either without the knowledge of Derr, or pursuant to an understanding between them, paid the tax in the expectation of securing Derr’s vote, and for no other consideration.” From this finding of fact he concludes as matter of law that “ the transaction was contrary to public policy and illegal,” and did not amount to -payment as between the public and Derr. For this reason he held that the settlement by birth continued to be the legal settlement of the pauper. The correctness of this legal conclusion from the finding of fact on which it rests is the point on which the case turns. The finding of fact is in the alternative. It does not determine whether the tax was paid by Deeter without Derr’s knowledge, or “ pursuant to an understanding between them; ” but asserts that in either event the consideration for the payment was the “ expectation of securing Derr’s vote.” The legal conclusion covers both branches of the alternative, and holds that whether the payment was made by Deeter with or without Derr’s knowledge, or with or without a previous arrangement between them in pursuance of which the payment was made, it was not a good payment. The reason given for so holding is not that the payment could not be in either event the payment of Derr, but that, whether his payment or not, the transaction was against public policy? The learned judge added “ not until the elective franchise shall be legally recognized as an article of commerce to be bartered and sold, will such voluntary payment be held to *184be the act of the taxable within the meaning of our poor law.” The just indignation of the learned judge at the venality of some voters, and at the readiness of some candidates to buy and sell the ballots of citizens, led him to overlook the real point involved. It was a question of legal settlement he had to pass upon. That depended on the payment of taxes by the alleged pauper. Whether he stole the money with which to make the payment, or obtained it as the price of committing some other crime, was not the question ; but did Derr pay or procure the payment of the tax? In Overseers of Lawrence Township v. Overseers of Delaware Township, 148 Pa. 380, the question was whether the payment of a tax by a political committee to qualify the taxable to vote, made without his request or authority, was a payment by him within the meaning of the poor laws. We held that it was not. That case was followed by Dallas Poor District v. Eaton Poor District, 161 Pa. 142, but it was said in the latter case that it was not necessary that the tax should be actually paid by the taxable in person. It was enougli if it was paid by his procurement and authority, or if paid without such previous authority the payment was ratified, and repayment made or undertaken by the taxable. It may make much difference in morals whether Derr obtained the money with which to pay his taxes by honest labor, or by embezzlement, or theft, or by going to the polls and selling his vote to the highest bidder, but his settlement does not depend upon the result of an examination into the methods by which he secured the money. It depends on whether he paid the taxes in person or by the hand of another who acted for him. If therefore the fact was, as the finding of the learned judge assumed it might have been, that Deeter paid the taxes for 1887 assessed against Derr “ pursuant to an understanding between them” that he should do so, it was a payment by Derr, and gave him a legal settlement in Turbut township.
The decree appealed from is reversed, and order of removal quashed.